DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 6, 7, 13, 21, 22 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Kurita et al. (US 2012/0031333).
 	With respect to claims 6, 13, 21 Kurita describes a process comprising: loading a substrate into a loading/unloading stations and load lock chambers (a transfer module); providing a gas curtain in the processing chamber to contain deposition gases and cleaning gas to the processing chamber and allow a substrate is passed therethrough into the processing chamber; processing the substrate (paragraphs 77, 109).  The gas curtain would also block a gas flow from the loading/unloading stations and load lock 
 	With respect to claim 7, the substrate is loaded into the load lock chambers or loading station by a robot 104A, 104B (robotic arm) (paragraph 60).
 	With respect to claim 22, the gas curtains are formed at 1312A, 1312B where the substrate are moving through (fig. 14, paragraph 77).  Any of these opens would provide front and rear side where the substrate are moving through.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 9-12, 14, 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kurita as applied to claims 6, 21 above, and further in view of Doley et al. (WO 97/14179).
With respect to claim 9, Kurita doesn’t describe forming the gas curtains comprises forming a directional inert gas stream flowing from a bottom portion sidewall of the processing chamber towards a top portion sidewall of the processing chamber.  Doley describes forming gas curtains comprises upward and downward flows of gas at area surrounding isolation valve adjacent a delivery portion into a processing chamber.  Inert gases such as nitrogen and hydrogen are supplied and an exhaust provides a continuous pressure gradient in the handling chamber to prevent unwanted gases from entering a processing chamber (abs.; page 8, lines 18).  The upward flow of gas would provide gas flow toward a top portion sidewall.  It would have been obvious for one skill in the art before the effective filing date of the invention to provide such gas flow in light of Doley because he teaches that such gas curtain system prevent unwanted gases from entering a processing chamber.
 	With respect to claim 10, Doley further describes an exhaust provides a continuous pressure gradient in the handling chamber (transfer module) to prevent unwanted gases from entering a processing chamber (abs.).  This would suggest that the inert gas flow/stream is directed toward the handling chamber and away from the processing chamber in order to prevent unwanted gases from entering the processing chamber.  Therefore, it would have been obvious for one skill in the art before the effective filing date of the invention to provide an inert gas stream flowing from the process chamber towards the handling chamber/transfer module by any way such as  a tilted gas conduit as long as unwanted gases are not entering the processing chamber.
  	With respect to claims 11 and 12, in the process of forming the gas curtain, reducing a gas extraction flow rate associated with a gas outlet port or closing a gas 
 	With respect to claims 14, 24 Kurita further describes providing processing the substrate after being moved into the processing chamber by sealing the chamber and providing processing gas (paragraphs 70, 76).  He also describes that the carrier/substrate is heated to a processing temperature (paragraph 75).  Therefore, stopping the gas curtain after the substrate is moved into the processing chamber and performing an process such as annealing would have been obvious steps to one skill in the art because the gas curtain is not a part of the processing steps of the substrate and only used during the transferring of the substrate into the processing chamber as described above.  Any processing steps including anneal step would depend on a desired semiconductor structure being manufactured since Kurita describes that different processes can be performed including CVD, etching with the substrate being heated (paragraphs 70, 75).
	  
Allowable Subject Matter
Claim 8 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  
With respect to claim 8, the applied prior art above doesn’t suggest the steps of wherein the forming the gas curtain comprises: forming a first localized inert gas stream between the transfer module and the processing chamber; and forming a second localized inert gas stream at a rear side of the processing chamber that is away from a boundary between the transfer module and the processing chamber, wherein a flow rate of each of the first and the second localized inert gas streams is greater than about 1.0 slm.
Claims 15-20 are allowed because the applied prior art above doesn’t describe comparing a residue gas characteristic in the processing chamber to a baseline requirement and adjusting a strength of the gas stream in the step of purging a gas stream form the processing chamber towards the opening of a slit valve between a transfer module and the processing chamber.
Claim 23 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.   With respect to claim 23, the applied prior art above doesn’t suggest the step of forming a directional inert gas stream flowing from a rear side of the processing chamber towards a front side of the processing chamber during the step of forming the gas curtain.
Claim 25 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  With respect to claim 25, the applied prior art above doesn’t  describe comparing a residue gas characteristic in the processing chamber to a baseline requirement and adjusting a strength of the gas stream in the step of forming the gas curtain in the processing chamber.
Election/Restrictions
Applicant’s election without traverse of the method claims in the reply filed on 12/18/20 is acknowledged.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUY VU NGUYEN DEO whose telephone number is (571)272-1462.  The examiner can normally be reached on 9-5 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nadine Norton can be reached on 571-272-1465.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  


/DUY VU N DEO/Primary Examiner, Art Unit 1713                                                                                                                                                                                                        



1/14/2021